department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division 'apr z014 uniform issue list legend trust decedent iraw ira x iray iraz financial_institution trustee beneficiary a trustee beneficiary b dear this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request several rulings under sec_401 a and of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the rulings requested decedent established trust on date on date decedent died at age at the time of his death decedent owned iras w x y and z individual_retirement_accounts within the meaning of sec_408 of the code decedent had designated trust as the primary beneficiary of iras w x y and z iras x y and z have been consolidated into ira w via trustee-to-trustee transfer you represent that trust is valid under state law and that a copy of trust was delivered to financial_institution prior to date trust became irrevocable upon decedent's death the trust's document provides that after certain specific distributions that have already been satisfied prior to the filing of this request the balance of trust shall be distributed to individual beneficiaries the trust provides that the interest of one of the beneficiaries shall be established as an educational trust and you represent that it shall be funded by trust from non-ira assets of trust leaving remaining beneficiaries for purposes of this request the remaining beneficiaries one of the remaining beneficiaries was born prior to decedent and all survived him none of the remaining beneficiaries is decedent's surviving_spouse trustee beneficiary a and trustee beneficiary b are the trustees of trust and each is also one of the remaining beneficiaries of trust trustee beneficiary a and trustee beneficiary b now propose to divide ira w via trustee-to-trustee transfers into inherited iras the inherited iras one for the benefit of each of decedent's remaining beneficiaries each in the name of decedent based on the above you request the following letter rulings that trust constitutes a see-through trust within the meaning of sec_1 a -4 of the income_tax regulations regulations q a-5 that division of ira w by means of trustee-to-trustee transfers into the inherited iras in the name of decedent a will not result in taxable_distributions or payments under sec_408 of the code and b will not constitute a transfer causing inclusion in the gross_income of trust or either trustee beneficiary under sec_691 a of the code that trustee beneficiary a and trustee beneficiary b may each receive the required minimum distributions under sec_401 a of the code from his or her respective inherited ira using the life expectancy of decedent and 2f that the separate_account rules within the meaning of sec_1 a -8 of the regulations q a-2 are not available to the beneficiaries of trust with respect to trust's interest in decedent's benefit with respect to your first ruling_request sec_408 of the code provides the rules governing iras sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 a of the code and the incidental death_benefit requirements of sec_401 a shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_401 a a of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee-- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 a b i of the code provides in general that if an employee dies after distribution of his interest has begun in accordance with sec_401 a a ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used as of the date of his death sec_401 a c of the code provides in relevant part that for purposes of sec_401 a the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_401 a e of the code provides that for purposes of sec_401 a the term designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_408-8 of the regulations q a-1 a provides in relevant part that iras are subject_to the required_minimum_distribution rules under sec_401 a of the code and that in order to satisfy sec_401 a the rules of sec_1 a -1 through a -9 of the regulations must be applied except as otherwise provided sec_1 a -4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary under these regulations a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy further the passing of an employee's interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 a e of the code unless that individual is designated as a beneficiary under the plan sec_1 a -4 of the regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a of the code a person who is not an individual such as the employee's estate may not be a designated_beneficiary sec_1 a -4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's death generally an employee's designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee's death will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death eg have not received their entire_interest before that september sec_1 a -4 of the regulations q a-5 provides that where a_trust is named as a beneficiary of an employee beneficiaries of the trust with respect to the trust's interest in the employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator such a_trust as described in sec_1 a -4 of the regulations q a-5 is often referred to as a see-through trust sec_1 a -4 of the regulations q a-6 b provides in relevant part that the trustee must provide the plan_administrator a copy of the actual trust document by october of the calendar_year immediately following the calendar_year in which the employee died you have represented that trust is valid under state law and that it became irrevocable upon the death of decedent furthermore the identity of each person entitled to receive any portion of ira w upon decedent's death is determinable under the provisions of trust finally you represent that a copy of trust was timely given to financial_institution the administrator of ira w therefore with respect to your first ruling_request we conclude that trust constitutes a see-through trust within the meaning of sec_1 a -4 of the regulations q a-5 with respect to the first part of your second ruling_request sec_408 of the code provides generally that in accordance with the rules of sec_72 of the code amounts paid or distributed from an ira are included in gross_income by the payee or distributee sec_408 of the code provides that paragraph d of sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired the ira by reason of the death of another if the acquiring individual is not the surviving_spouse of such individual revrul_78_406 1978_2_cb_157 rev_rul addressed the direct transfer of funds from one ira trustee to another ira trustee where both iras were held by the same ira owner and provided that the transfer did not constitute a payment or distribution includible in the gross_income of the participant furthermore such a transfer does not constitute a rollover_contribution described in sec_408 of the code therefore with respect to the first part of your second ruling_request we conclude a that the division of ira w by means of trustee-to-trustee transfers into the inherited iras in the name of decedent will not result in taxable_distributions or payments under sec_408 of the code with respect to the second part of your second ruling_request sec_691 a of the code provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right sec_691 a of the code provides that if a right described in paragraph to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_1 a -1 b of the regulations provides that the term income_in_respect_of_a_decedent ird refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent's taxable_income for the taxable_year ending with the date of the decedent's death or for a previous table year under the method_of_accounting employed by the decedent sec_1 a -1 c provides that the term income_in_respect_of_a_decedent also includes the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by the decedent by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent and if the amount of gross_income in respect of the prior decedent was not properly includible in computing the decedent's taxable_income for the taxable_year ending with the date of his death or for a previous taxable_year sec_1 a -4 a of the regulations provides that in general the transferor must include in his gross_income for the taxable_period in which the transfer occurs the amount of the consideration if any received for the right or the fair_market_value of the right at the time of the transfer whichever is greater sec_1 a -4 b of the regulations provides that if the estate of a decedent or any person transmits the right to income_in_respect_of_a_decedent to another who would be required by sec_691 a of the code to include such income when received in his gross_income only the transferee will include such income when received in his gross_income in this situation a transfer within the meaning of sec_691 a has not occurred sec_1 a -4 b of the regulations provides that if a right to ird is transferred by an estate to a specific or residuary legatee only the specific or residuary legatee must include such income in gross_income when received revrul_92_47 g b holds that a distribution to the beneficiary of a decedent's ira that equals the amount of the balance in the ira at the decedent's death less any nondeductible_contributions is ird under sec_691 a of the code that is includable in the gross_income of the beneficiary for the tax_year the distribution is received therefore with respect to the second part of your second ruling_request based solely on the facts and representations submitted we conclude b that the division of ira wand establishment of the inherited iras will not constitute a transfer within the meaning of sec_691 a of the code the beneficiaries will each include in their gross_income the amounts of ird from their respective inherited ira when the distribution or distributions from the inherited iras are received with respect to your third ruling_request sec_1 a -4 of the regulations q a- provides in relevant part that in general in order to be a designated_beneficiary an individual must be a beneficiary as of the date of death the employee's designated_beneficiary for purposes of determining the applicable distribution period will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the employee's death sec_1 a -4 of the regulations q a-5 c provides that if the trust has more than one beneficiary the rules under sec_1 a -5 of the regulations q a-7 determine which beneficiary's life expectancy shall be used to determine the distribution period sec_1 a -5 of the regulations q a-5 a provides in relevant part that if an employee dies after distribution of his interest has begun generally on or after the employee's required_beginning_date in order to satisfy sec_401 a b i of the code the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is if the employee has a designated_beneficiary as of the date determined under sec_1 a -4 of the regulations q a-4 the longer of-- i ii the remaining life expectancy of the employee's designated_beneficiary and the remaining life expectancy of the employee sec_1 a -5 of the regulations q a-7 a states that if more than one individual is a designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1 a -9 of the regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual under the t rms of trust the remaining beneficiaries are the remaining beneficiaries of ira was of date one of these individuals was born before decedent and thus has a shorter remaining life expectancy than the remaining life expectancy of decedent therefore with respect to your third ruling_request we conclude that trustee beneficiary a and trustee beneficiary b may each receive the required minimum distributions under sec_401 a of the code from his or her respective inherited ira using the life expectancy of decedent with respect to your fourth ruling_request sec_1 a -4 of the regulations q a-5 c provides in relevant part that the separate_account rules under sec_1 a -8 of the regulations q a-2 are not available to beneficiaries of a_trust with respect to the trust's interest in the employee's benefit sec_1 a -8 of the regulations q a-2 a provides that if an employee's benefit in a defined_contribution_plan is divided into separate_accounts in accordance with the conditions contained therein distributions from the separate_account may be based on the life expectancy of the beneficiary of the separate_account without regard to the life expectancies of the beneficiaries of other separate_accounts therefore with respect to your fourth ruling_request we conclude that the separate_account rules within the meaning of sec_1 a -8 of the regulations q a-2 are not available to the beneficiaries of trust with respect to trust's interest in decedent's benefit this ruling letter is based on the assumption that iras w x y and z and the iras to be established met or will meet the requirements of sec_408 of the code at all relevant times furthermore this ruling letter is based on the assumption that trust is valid under state law as represented and that the actions taken by trustee beneficiary a and trustee beneficiary b regarding trust that are described in this ruling are authorized and valid under trust and state law this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose cc
